Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-14-00752-CV

                           HUMANA INSURANCE COMPANY,
                                     Appellant

                                              v.

                                    Dolores MUELLER,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 376765
                           Honorable Tina Torres, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and judgment is RENDERED dismissing the underlying cause for lack of
jurisdiction. It is ORDERED that appellant, Humana Insurance Company, recover its costs of this
appeal from appellee, Dolores Mueller.

       SIGNED April 29, 2015.


                                               _____________________________
                                               Jason Pulliam, Justice